ORDER OF DISBARMENT
Pursuant to SCR 102(1) and 105(3), the recommendation of the State Bar of Nevada Southern Disciplinary Board is affirmed.1 Accordingly, it is hereby
ORDERED that Michael F. Maley is disbarred and prohibited from the further practice of law in Nevada, and that the name of Michael F. Maley be stricken from the rolls of attorneys licensed to practice in Nevada. We further
ORDER that Michael F. Maley shall pay to the State Bar of Nevada the costs incurred as a result of the disciplinary proceedings instituted in this matter.

The recommendation of disbarment was automatically appealed to this court pursuant to SCR 105(3)(b). On December 7, 1981, Maley was ordered to show cause why the appeal should not be dismissed as abandoned. No response to our order was filed by Maley. Thus, on December 23, 1981, the appeal was dismissed. Nevertheless, the present order of disbarment follows our independent review of the record of disbarment proceedings below.